UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 25, 2012 ACCESS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 0-9314 83-0221517 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2600 Stemmons Freeway, Suite 176 Dallas, TX 75207 (Address of principal executive offices) (Zip Code) (214) 905-5100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01REGULATION FD DISCLOSURE As of October 25, 2012, we entered into a preferred stock and warrant purchase agreements (the “Purchase Agreement”) with accredited investors whereby we agreed to sell certain units to these investors. Each unit consists of one share of newly issued Access Series B convertible preferred stock, par value $0.01 per share (“Series B Convertible Preferred Stock”) and a warrants in a private placement with existing investors. The Series B Convertible Preferred Stock is convertible into common stock at $0.50 per share, and the unit provided for 100% warrant coverage with an exercise price of $0.50 per share and a term of six years. The units will be issued at a price of $0.50 per unit. The financing consisted of approximately $4.3 million of new investment and the conversion of approximately $5.3 million of outstanding dividends payable. Common Stock Purchase Warrants The Warrants issued upon closing will be exercisable for an aggregate of up to approximately 19.2 million shares of our Common Stock at an exercise price of $0.50 per share. Under certain circumstances, the warrants can also be exercised on a cashless basis. The warrants will expire six years from the date of issuance. The warrant exercise price is subject to adjustment, under certain circumstances, including an equitable adjustment for stock splits, dividends, combinations, reorganizations and the like. The preceding discussion is qualified in its entirety by, and is subject to, the full text of the Purchase Agreement and the Form of Warrant. Agreements will be filed separately as exhibits to a Form 8-K that will be filed by the Company. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Number Title Press Releasedated October 25, 2012 entitled “Access Pharmaceuticals Announces Private Placement Financing of $10.0 Million”. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Access Pharmaceuticals, Inc. (Registrant) By: /s/ Stephen B. Thompson Stephen B. Thompson Vice President and Chief Financial Officer DatedOctober 25, 2012 2 EXHIBIT INDEX Number Title Press Releasedated October 25, 2012 entitled “Access Pharmaceuticals Announces Private Placement Financing of $10.0 Million”.
